     Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 1 of 8. PageID #: 492866




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION




     IN RE: NATIONAL PRESCRIPTION                              MDL NO. 2804
           OPIATE LITIGATION
                                                        Civ. No. 1:17-md-02804-DAP

      THIS DOCUMENT RELATES TO:                       HON. JUDGE DAN A. POLSTER
             Track One Cases



   AMERISOURCEBERGEN DRUG CORPORATION’S NOTICE REGARDING
DEA’S MOTION FOR CLARIFICATION AND THE COURT’S RESPONSE THERETO

       AmerisourceBergen Drug Corporation (“ABDC”) respectfully files this Notice Regarding

DEA’s Motion for Clarification (“DEA’s Motion”) (ECF No. 3260) and the Court’s Response

thereto (the “Response”) (ECF No. 3263). The Court issued its Response before ABDC had an

opportunity to respond to DEA’s Motion—which, as explained below, sought a ruling from this

Court on an issue that is properly before Judge Faber in the Southern District of West Virginia.

This Notice sets forth what ABDC would have said in response to DEA’s Motion, in order to

correct the record and preserve ABDC’s rights in this MDL and the remanded cases.

I.     Introduction

       On April 15, 2020, DEA filed a “Motion for Clarification” regarding this Court’s January

6, 2020 Suggestion of Remand. DEA purported to seek the MDL Court’s guidance on ongoing

discovery against DEA in remanded cases, essentially asking that it be absolved of all discovery

obligations in those cases. The Court issued a Response to that Motion on April 17, 2020, before

any party had a chance to respond to DEA’s Motion. Because ABDC did not have an opportunity

to respond to DEA’s Motion, the record now contains certain misstatements about the status of
       Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 2 of 8. PageID #: 492867




DEA discovery, in both the MDL and in the Cabell and Huntington cases currently pending before

Judge Faber in the Southern District of West Virginia.

         ABDC files this Notice to correct this record and object to DEA’s Motion. DEA’s Motion

is an improper attempt at forum-shopping and an inappropriate request for an advisory opinion

based on an incomplete record. On top of that threshold problem, DEA’s Motion is based on

numerous critical misstatements regarding the status of discovery in the MDL and in West

Virginia. Moreover, ABDC’s Notice is necessary not only to correct the record, but also to

preserve their position and discourage future filings like DEA’s Motion by parties and third parties

alike.

II.      DEA Failed to Disclose a Pending Motion to Compel and Is Openly Engaged in
         Forum Shopping.

         As the Court is aware, the Cabell and Huntington cases were among the first cases

remanded to their original jurisdiction pursuant to the Court’s Suggestions of Remand.1 The cases

are now consolidated and pending before the Honorable Judge Faber in the Southern District of

West Virginia, and are proceeding only against Defendants ABDC, Cardinal Health, Inc., and

McKesson Corporation (“Distributor Defendants”). As the Court noted in the Suggestion of

Remand filed on November 19, 2019, the work done in the MDL up to that point “provide[d] a

good base upon which the transferor courts can build,” but the Court also acknowledged that not

all pre-trial proceedings were complete. ECF 2941 at 5-6.




1
      On January 6, 2020, this Court issued a Suggestion of Remand for Cabell County Commission v.
      AmerisourceBergen Drug Corp., et al., Case No. 17-OP-45053 (N.D. Ohio) and City of Huntington,
      W.V. v. AmerisourceBergen Drug Corp., et al., Case No. 17-OP-45054 (N.D. Ohio) (ECF No. 3059).
      Before issuing its Suggestion of Remand specifically for the Cabell and Huntington cases, on
      November 19, 2019, this Court issued a Suggestion of Remand for three other cases pending in the
      MDL, and noted that it would “probably submit additional suggestions of remand at the appropriate
      time,” including Cabell County and City of Huntington (ECF No. 2941).


                                                  -2-
     Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 3 of 8. PageID #: 492868




       Since the remand, the parties have engaged in discovery, including both party and non-

party discovery. Indeed, as relevant here, both Plaintiffs and Distributor Defendants have served

subpoenas on DEA. DEA has produced documents in response to Plaintiffs’ subpoena in these

cases, but has refused to even look for documents in response to Distributor Defendants’ subpoena.

       On February 21, 2020, Distributor Defendants served a subpoena to produce documents on

DEA. See Cabell County Comm’n v. AmerisourceBergen Drug Corp., et al, Case No. 3:17-01665

(S.D.W. Va.) (ECF No. 321 at 1). Distributor Defendants and DEA engaged in three lengthy meet-

and-confers during the weeks that followed. Id. During these lengthy meet-and-confers, it became

clear that DEA would not commit to produce any additional discovery. See id. As a consequence,

Distributor Defendants filed a Motion to Compel Discovery Responses from DEA on April 14,

2020. See Cabell County Comm’n (ECF Nos. 320 & 321). Distributor Defendants promptly

served their Motion on the parties and counsel for DEA via electronic mail.

       The very next day, DEA sought to bypass the West Virginia district court by filing its

Motion for Clarification in this Court. Through that Motion, DEA requested that this Court issue

an order that would “clearly defin[e] what discovery has been conducted in the MDL and what

discovery, if any, has specifically been left for the transferor court to oversee.” ECF No. 3206 at

15-16. And while DEA specifically included the Distributor Defendants’ subpoena in the Cabell

and Huntington cases as an example of the discovery it is seeking to avoid, DEA did not disclose

to this Court that that same subpoena is the subject of a pending Motion to Compel properly before

Judge Faber and Special Master Wilkes in the West Virginia district court. See id. at 7-8.

       As this Court itself correctly acknowledged in its Response, the Court does not have

jurisdiction over an active discovery dispute pending before a different federal judge in a different

court. See Response at 3 (“That said, the undersigned is quick to add that discovery disputes in




                                                -3-
        Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 4 of 8. PageID #: 492869




the West Virginia remanded cases are no longer within this Court’s jurisdiction.”). The problems

created by DEA’s Motion were compounded by DEA’s failure to inform this Court of the motion

to compel pending before Judge Faber and Special Master Wilkes. The only conclusion that can

be drawn from DEA’s motion—both what it requested and what it omitted—is that DEA was

hoping to obtain a procedural advantage by securing a quick advisory ruling from this Court—on

a significantly faulty record, as discussed below—before briefing was complete on Distributor

Defendants’ Motion to Compel properly pending before Special Master Wilkes and Judge Faber.

DEA’s forum shopping should not be countenanced.

III.      DEA’S Motion Is Based on Several Critical Misstatements.

          Beyond its procedural infirmities, DEA’s Motion contains several factual inaccuracies, all

of which deprived this Court and the record of an accurate summation of the state of play—

including the circumstances surrounding DEA discovery in the Cabell and Huntington cases and

the issues involved in the parties’ dispute. ABDC will not provide a point-by-point rebuttal of

DEA’s lengthy Motion here, and instead will address it fully after DEA files its Opposition to

Distributor Defendants’ Motion to Compel in the proper forum. ABDC will, however, highlight

several of the most critical issues here, for the benefit of the Court and clarity of the record.

          First, contrary to DEA’s assertions, the discovery Distributor Defendants seek in Cabell

and Huntington is not redundant with discovery that has been completed in the MDL. To the

contrary, during their meet-and-confers in Cabell and Huntington, Distributor Defendants

prioritized eighteen discovery requests for DEA—none of which were previously sought in the

MDL.2 Each of these eighteen requests are specific to Cabell County, the City of Huntington,




2
       The priority requests are detailed in Distributor Defendants’ Memorandum in Support of Defendants’
       to Compel Discovery Responses from DEA. See Cabell County Comm’n, ECF No. 321 at 6-9.


                                                   -4-
     Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 5 of 8. PageID #: 492870




and/or West Virginia, or seek information learned of since discovery closed in the Track One

Litigation.3 And critically, at no point during any of these lengthy meet-and-confers did DEA ever

even offer to point Distributor Defendants to documents it believes it had already produced in

response to these requests—nor could it since the requests are not duplicative.

        Second, in its Motion, DEA asserts that it “collected roughly 65 million pages of

documents” in the Track One Litigation. See DEA’s Motion at 5 (emphasis added). DEA fails to

mention, however, that it only produced just over 9,300 documents, totaling less than 41,000 pages

of documents. This begs the question of what happened to the other 64,959,000 pages of

documents. This is now a question to be addressed before Judge Faber and Special Master Wilkes

in the Cabell and Huntington cases in connection with their adjudication of Distributor

Defendants’ Motion to Compel.

        Third, DEA contends that “the majority of the documents requested contained privileged

or law enforcement sensitive information.” Id. DEA fails to mention, however, that Distributor

Defendants are unable to even begin analyzing DEA’s privilege assertions because DEA has failed

to produce privilege logs for the likely thousands upon thousands of documents it has been

withholding for more than a year. Indeed, DEA will not even disclose how many documents it is

withholding or make a commitment on when it will produce privilege logs other than to say they

will begin making rolling productions at the end of April—one year late.4


3
    See id. at 7-9. For example, certain of the requests relate to the September 2019 Office of the Inspector
    General’s Report entitled “Review of the Drug Enforcement Administration’s Regulatory and
    Enforcement Efforts to Control the Diversion of Opioids” and the January 2020 Government
    Accountability Office’s Report entitled “Drug Control: Actions Needed to Ensure Usefulness of Data
    on Suspicious Orders.” Both of these reports are undoubtedly relevant to this litigation and were not—
    and could not have been—subject to discovery in the Track One Litigation.
4
    Moreover, there is reason to be skeptical of DEA’s privilege assertions. Indeed, in Track One-B,
    Special Master Cohen just recently disagreed with numerous DEA arguments about privilege. See
    April 10, 2020 Order Regarding Discovery from the Federal Government (ECF No. 3258).


                                                    -5-
       Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 6 of 8. PageID #: 492871




IV.       The Court Correctly Acknowledged that It Does Not Have Jurisdiction Over
          Discovery Disputes in the Remanded Cases.

          This Court oversaw “global” discovery of the MDL litigation through the Track One cases.

As this Court knows, however, discovery in that context was unavoidably lopsided when it comes

to the discovery needed outside of the Track One cases. In Track One, Plaintiffs conducted global

discovery of Defendants, while Defendants conducted case-specific discovery into the Track One

Plaintiffs, Summit and Cuyahoga Counties.5 That case-specific discovery is irrelevant in a case

brought by any other plaintiff, including Cabell and Huntington and the plaintiffs in the other

remanded cases. The jurisdiction-specific discovery needed in the remanded cases involves not

just discovery on Plaintiffs alone, but also discovery on third parties, including DEA. (Indeed, the

Plaintiffs in Cabell and Huntington have also been pursuing exactly this type of third-party

discovery.)

          Key discovery is unavoidably incomplete in the remanded cases, and DEA cannot skirt its

obligations to respond to a subpoena in those cases by making a one-sided and incomplete plea to

this Court, which has correctly acknowledged that it no longer has jurisdiction over the remanded

cases. See Response at 3. DEA is not without options, of course. It could file a Motion to Quash

before Judge Faber (which it has not done), and it can and undoubtedly will oppose Distributor

Defendants’ Motion to Compel. But it cannot go forum shopping for advisory opinions from this

Court every time it fears it will not obtain its preferred outcome from the court with jurisdiction

over a remanded case.

          The Cabell and Huntington consolidated cases are only one of several cases this Court has

remanded at this point. And DEA is only one of many third parties that may be impacted by this


5
      The Court distinguished between this “global” defendant-focused discovery and the “specific” plaintiff-
      focused discovery in its Suggestion of Remand. ECF No. 2941 at 4.


                                                     -6-
     Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 7 of 8. PageID #: 492872




litigation. There is a real risk that such forum-shopping will continue with other parties and non-

parties seeking advisory opinions from this Court, which lacks jurisdiction over such matters,

rather than seeking a decision from the transferor court that does have jurisdiction. There is an

equally real risk that if ABDC remained silent in the face of DEA’s Motion, that silence could be

construed as consent. ABDC accordingly files this Notice to correct the record and object to any

future such filings.

V.     Conclusion

       For the reasons set forth above, ABDC files this Notice to correct the record and to object

to DEA’s improper filing of its Motion for Clarification before this Court.



April 23, 2020                                    Respectfully submitted,

                                                  /s/ Robert A. Nicholas
                                                  Robert A. Nicholas
                                                  Shannon E. McClure
                                                  REED SMITH LLP
                                                  Three Logan Square
                                                  1717 Arch Street, Suite 3100
                                                  Philadelphia, PA 19103
                                                  Tel: (215) 851-8100
                                                  Fax: (215) 851-1420
                                                  rnicholas@reedsmith.com
                                                  smcclure@reedsmith.com

                                                  Counsel for AmerisourceBergen Drug
                                                  Corporation




                                               -7-
    Case: 1:17-md-02804 Doc #: 3271 Filed: 04/23/20 8 of 8. PageID #: 492873




                              CERTIFICATE OF SERVICE

      I hereby certify that, on April 23, 2020, the foregoing Notice Regarding DEA’s Motion for

Clarification and the Court’s Response Thereto was served on all counsel of record via the

CM/ECF system and on counsel for DEA via electronic mail.



                                                  /s/ Robert A. Nicholas
                                                  Robert A. Nicholas
